Nicholas J. Henderson, OSB #074027
nhenderson@portlaw.com
Motschenbacher & Blattner, LLP
117 SW Taylor St., Suite 300
Portland, OR 97204
Telephone: (503) 417-0508
Facsimile: (503) 417-0528

          Of Attorneys for Karamanos Holdings, Inc.,
          Debtor-in-Possession


                           UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF OREGON


 In re:                                            Bankruptcy Case Nos.

 Sunshine Dairy Foods Management, LLC and          18-31644-pcm11 (Lead Case)
 Karamanos Holdings, Inc.,
                                                   18-31646-pcm11
                  Debtors-in-Possession.
                                                   NOTICE OF MONTHLY FEE
                                                   STATEMENT AND REQUEST FOR
                                                   PAYMENT FILED BY
                                                   MOTSCHENBACHER & BLATTNER LLP



          Motschenbacher & Blattner LLP (the “Professional”) hereby files its Fee Statement (copy

attached as Exhibit A) covering the period of November 1, 2018 through November 30, 2018

with the Court and requests that Debtor make payment on the Fee Statement in accordance with

that certain “Order Establishing Procedures for Payment of Interim Professional Fees” (Dkt

#255) (“Order”).

          NOTICE IS HEREBY GIVEN, pursuant to Paragraph 3 of the Order, that unless a

Notice Party objects to payment of the Fee Statement on or before a date that is 14 days from the

date of this Notice, the Debtor(s) may pay, after retainers are exhausted, the Professional 80% of


Page 1 of 2 – NOTICE OF MONTHLY FEE STATEMENT AND REQUEST FOR PAYMENT
{00230894:1}




                      Case 18-31644-pcm11         Doc 641     Filed 12/28/18
the fees and 100% of the expenses shown on the Billing Statement without further court approval

or order. If a timely objection is made and is not withdrawn, the dispute may be submitted to the

Bankruptcy Court by any party for resolution.

         Objections, if any, must be in writing, must state the amount objected to and the basis of

the objection, and must be served on the Notice Parties shown on the attached Certificate of

Service.

         The undersigned certifies that on December 28, 2018, a copy hereof was served pursuant

to the Order Establishing Procedures for Payment of Interim Professional Fees (Dkt. No. 255),

on: (a) the attorneys for the Debtors, (b) the Chairperson of the Committee and attorneys for the

Committee, (c) the U.S. Trustee; (d) all parties holding an interest in cash collateral; and (e) all

parties requesting special notice (collectively, the “Notice Parties”).



Dated December 28, 2018.

                                               MOTSCHENBACHER & BLATTNER LLP


                                               By:/s/ Nicholas J. Henderson
                                                 Nicholas J. Henderson, OSB #074027
                                                 Of Attorneys for Joint Debtor
                                                 Karamanos Holdings, Inc.




Page 2 of 2 – NOTICE OF MONTHLY FEE STATEMENT AND REQUEST FOR PAYMENT
{00230894:1}




                      Case 18-31644-pcm11          Doc 641      Filed 12/28/18
           EXHIBIT A




Case 18-31644-pcm11   Doc 641   Filed 12/28/18
                                                                    Detail Fee Transaction File List
                                                                    Motschenbacher & Blattner LLP

                                             Trans              Hours
                               Client         Date     Tmkr     to Bill           Amount
Client ID 4066.102 Karamanos Holdings, Inc.
                       4066.102    11/01/2018             11     1.50             562.50 Multiple emails from/to J. Dumas, N. Davidson, D. Boverman and D. Ricks
                                                                                         regarding postponement of settlement conference (0.3); emails from/to T.
                                                                                         Solomon regarding same (0.2); email from D. Ricks and A. Kennedy
                                                                                         regarding cash collateral order (0.2); telephone call from J. Myers regarding
                                                                                         form of Purchase and Sale Agreement for West Plant (0.1); emails from/to D.
                                                                                         Boverman and N. Davidson regarding same (0.2); additional telephone call
                                                                                         from D. Ricks regarding settlement issues and administrative claims (0.3);
                                                                                         email to J. Dumas and N. Davidson regarding settlement ideas (0.2).
                        4066.102        11/05/2018        11     1.80             675.00 Emails to/from D. Ricks regarding exclusivity period (0.2); email to J. Myers
                                                                                         regarding comments to Purchase and Sale Agreement (0.2), email from S.
                                                                                         Smith regarding rescheduled hearing (0.2); email to N. Davidson regarding
                                                                                         same (0.2); review draft motion to extend exclusivity period (0.2); emails
                                                                                         from/to D. Ricks regarding same (0.2); telephone call from N. Davidson
                                                                                         regarding claims questions and preservation of records (0.5); email from N.
                                                                                         Davidson regarding same (0.1).
                        4066.102        11/07/2018        11     0.40             150.00 Attend hearing on Joint Motion to Extend Exclusivity Period; email to B.
                                                                                         Warren regarding purchase price allocation; email to D. Ricks regarding
                                                                                         same.
                        4066.102        11/09/2018        11     1.20             450.00 Revise Purchase and Sale Agreement (1.0); email to J. Myer and H. Levine
                                                                                         regarding same (0.2).
                        4066.102        11/13/2018        11     0.50             187.50 Telephone call from D. Ricks regarding consolidation and indemnity issues.
                        4066.102        11/16/2018        11     2.20             825.00 Revise and finalize Bid Procedures motion, order and notice (1.2); draft Lease
                                                                                         Assumption and Assignment Motion (1.0).
                        4066.102        11/16/2018        11     0.50             187.50 Emails from/to D. Boverman and A. Kennedy regarding distribution from
                                                                                         auction proceeds; email from UST regarding quarterly fees; email to client
                                                                                         regarding same.
                        4066.102        11/19/2018        11     1.20             450.00 Review email from J. Dumas regarding settlement issues and calculations
                                                                                         (0.4); review documents and notes regarding settlement issues (0.80).
                        4066.102        11/20/2018        11     0.60             225.00 Telephone call from N. Davidson regarding update and strategy for settlement
                                                                                         conference.
                        4066.102        11/26/2018        11     1.50             562.50 Emails from J. Dumas and D. Ricks regarding financial information and
                                                                                         preparation for settlement conference (0.6); review claims spreadsheet from
                                                                                         D. Ricks (0.2); prepare updated spreadsheet for use in settlement conference
                                                                                         (0.3); review Motion to Reject Leases (0.2); email to D. Boverman and N.
                                                                                         Davidson regarding same (0.2).
                        4066.102        11/27/2018        11     1.70             637.50 Review Motion to Distribute Funds from D. Ricks (0.2); review Amended
                                                                                         Motion to Raise Cap from D. Ricks (0.2); email to S. Cobb regarding same
                                                                                         (0.1); review email from N. Davidson with secondary authority regarding
                                                                                         claims and property of the estate (1.0); email to N. Davidson regarding same
                                                                                         (0.2).
                        4066.102        11/28/2018        11     1.60             600.00 Telephone call from N. Davidson regarding strategy and mediation concerns
                                                                                         (0.3); emails from/to J. Dumas and N. Davidson regarding same (0.2);
                                                                                         telephone call from D. Ricks regarding mediation and discussion with T.
                                                                                         Solomon (0.4); conference call with J. Dumas and D. Ricks regarding same
                                                                                         (0.6).
                        4066.102        11/29/2018        11     2.80           1,050.00 Conference call with N. Davidson and J. Dumas regarding upcoming
                                                                                         settlement conference (1.0); follow-up telephone call from N. Davidson
                                                                                         regarding additional questions (0.4); review mediation submissions by all
                                                                                         parties (1.0); email to T. Solomon and D. Ricks regarding conference call
                                                                                         (0.1); review email from J. Dumas regarding strategy (0.3).

Total for Client ID 4066.102                         Billable   17.50           6,562.50 Karamanos Holdings, Inc.
                                                                                         Bankruptcy Main File

Client ID 4066.105 Karamanos Holdings, Inc.
                       4066.105    11/13/2018             11     0.20              75.00 Review and revise Notice regarding monthly fees.

Total for Client ID 4066.105                         Billable    0.20              75.00 Karamanos Holdings, Inc.
                                                                                         Employment

Client ID 4066.106 Karamanos Holdings, Inc.
                       4066.106    11/01/2018             11     0.40             150.00 Review email and comments to Purchase and Sale Agreement from J. Myers.
                       4066.106    11/06/2018             11     2.30             862.50 Telephone call from H. Levine regarding revisions to Purchase and Sale
                                                                                         Agreement for West Plant (0.3); email to H. Levine regarding East Plant bid
                                                                                         procedures (0.2); email to D. Ricks and D. Boverman regarding same (0.2);
                                                                                         email from J. Myers regarding comments (0.1); review comments to Purchase
                                                                                         and Sale Agreement (0.8); telephone call from D. Ricks regarding comments
                                                                                         to Purchase and Sale Agreement (0.4); emails to client regarding comments
                                                                                         (0.3).
                        4066.106        11/07/2018        11     1.70             637.50 Email from D. Boverman regarding response to buyer's comments to
                                                                                         Purchase and Sale Agreement (0.2); follow-up email from D. Boverman
                                                                                         regarding additional comments from group (0.1); email from N. Davidson
                                                                                         regarding same (0.2); telephone call from N. Davidson regarding same (0.3);
                                                                                         email from N. Davidson regarding more comments (0.2); telephone call to D.
                                                                                         Boverman regarding Purchase and Sale Agreement provisions (0.2); email
                                                                                         from D. Ricks regarding comments (0.2); additional emails to/from N.
                                                                                         Davidson regarding comments (0.3).
                        4066.106        11/08/2018        11     1.70             637.50 Emails from D. Boverman and N. Davidson regarding comments to Purchase
                                                                                         and Sale Agreement (0.3); continue review of comments from H. Levine and
                                                                                         revise Purchase and Sale Agreement for West Plant (1.1); email to D.
                                                                                         Boverman regarding question (0.1); email to N. Davidson and D. Boverman

                                                                    EXHIBIT A - Page 1 of 2
                                              Case 18-31644-pcm11                      Doc 641             Filed 12/28/18
                                                                              Detail Fee Transaction File List
                                                                              Motschenbacher & Blattner LLP

                                                 Trans                    Hours
                               Client             Date     Tmkr           to Bill           Amount
Client ID 4066.106 Karamanos Holdings, Inc.
                                                                                                   regarding revisions to Purchase and Sale Agreement (0.2).
                        4066.106           11/12/2018         11           1.10             412.50 Telephone call from D. Ricks regarding bid procedure and comments from
                                                                                                   buyer (0.2); telephone call from H. Levine regarding same (0.3); email from J.
                                                                                                   Myer regarding additional comments (0.2); review comments and prepare
                                                                                                   comments regarding same (0.4).
                        4066.106           11/13/2018         11           1.00             375.00 Review email and revised Purchase and Sale Agreement from J. Myer (0.3);
                                                                                                   draft revised bid procedures, and related motion/notice (0.7).
                        4066.106           11/15/2018         11           3.50           1,312.50 Telephone call from J. Myers regarding status of Purchase and Sale
                                                                                                   Agreement (0.2); revise Purchase and Sale Agreement (0.2); continue
                                                                                                   drafting revised bid procedures motion, notice and order (2.4); email to J.
                                                                                                   Myers and H. Levine regarding same (0.4); multiple emails from D. Boverman
                                                                                                   and auctioneer regarding proceeds and update (0.3);
                        4066.106           11/20/2018         11           2.70           1,012.50 Review comments from H. Levine regarding bid procedures documents (0.3);
                                                                                                   revise bid procedures motion and notice regarding same (1.0); draft motion to
                                                                                                   assume and assign lease, and proposed order (1.0); draft email to H. Levine
                                                                                                   regarding revisions and Lease Motion (0.4);
                        4066.106           11/26/2018         11           1.60             600.00 Emails from/to D. Boverman and C. Safely regarding update (0.2); email to H.
                                                                                                   Levine regarding same (0.1); telephone call from H. Levine regarding
                                                                                                   revisions to documents (0.3); review email and attachment from H. Levine
                                                                                                   regarding revised Lease Motion (0.3); email to D. Boverman regarding same
                                                                                                   (0.1); revise and compile Purchase and Sale Agreement and all attachments
                                                                                                   (0.4); email to buyer and client regarding same (0.2).
                        4066.106           11/27/2018         11           0.50             187.50 Email from H. Levine regarding Purchase and Sale Agreement; compile and
                                                                                                   review Purchase and Sale Agreement; email to all parties regarding same.
                        4066.106           11/28/2018         11           1.40             525.00 Telephone call from N. Davidson regarding Purchase and Sale Agreement
                                                                                                   and board consent (0.3); draft board consent and email to directors (0.5);
                                                                                                   meeting with B. Karamanos regarding same (0.2); telephone call from H.
                                                                                                   Levine regarding Purchase and Sale Agreement (0.2); telephone call from J.
                                                                                                   Gillespie regarding potential competitive bid (0.2).
                        4066.106           11/29/2018         11           1.60             600.00 Emails to/from H. Levine regarding bid procedures motion (0.2); telephone
                                                                                                   call to H. Levine regarding same (0.2); telephone call from J. Myer regarding
                                                                                                   escrow and deposit (0.2); revise and compile final bid procedures motion
                                                                                                   (0.5); email to H. Levine regarding same (0.2); telephone call from D.
                                                                                                   Boverman regarding update (0.3).
                        4066.106           11/30/2018         11           0.90             337.50 Email to D. Boverman regarding NBP Capital update (0.2); email to E.
                                                                                                   Hanson regarding purchase price allocation from Lyrical (0.2); conference call
                                                                                                   with counsel regarding mediation (0.5).
                        4066.106           11/30/2018         11           2.30             862.50 Multiple emails and telephone conferences with H. Levine regarding bid
                                                                                                   procedures motion and documents, and revisions thereto (0.8); revise
                                                                                                   documents (0.7); emails to all parties regarding same (0.2); draft notice of
                                                                                                   hearing (0.2); emails from/to A. Kennedy regarding FBCC claim (0.2); emails
                                                                                                   from/to D. Boverman regarding update (0.2).

Total for Client ID 4066.106                             Billable         22.70           8,512.50 Karamanos Holdings, Inc.
                                                                                                   361, 362, 363, 364, 365

                                                                                         TOTAL:
                                                                                         TOTAL:

                                                         Billable         40.40         15,150.00


                                                                          Detail Cost Transaction File List
                                                                           Motschenbacher & Blattner LLP
                                             Trans
                         Client               Date                                         Amount
                     4066.102           11/30/2018                                        3.29 Postage
                     4066.102           11/30/2018                                        64.50 Photocopies
                     4066.102           11/30/2018                                        38.50 PACER; court access

                                                                                          TOTAL:
                                                                                          106.29

                                                                    GRAND TOTAL: $15,256.29




                                                                              EXHIBIT A - Page 2 of 2
                                                 Case 18-31644-pcm11                             Doc 641            Filed 12/28/18
  In re Sunshine Dairy Foods Management, LLC
  Ch 11 Bankruptcy Case No. 18-31646-pcm11
  In re Karamanos Holdings, Inc.;
  Chapter 11 Bankruptcy Case No. 18-31646-pcm11

                                        CERTIFICATE - TRUE COPY

  DATE:               December 28, 2018

  DOCUMENT:          NOTICE OF MONTHLY FEE STATEMENT AND REQUEST FOR
                     PAYMENT FILED BY MOTSCHENBACHER AND BLATTNER LLP

          I hereby certify that I prepared the foregoing copy of the foregoing named document and
  have carefully compared the same with the original thereof and it is a correct copy therefrom and
  of the whole thereof.

                                        CERTIFICATE OF SERVICE

           I hereby certify that I served a copy of the foregoing on:

Valley Falls Farm, LLC                      Sorrento Lactalis, Inc.       Scott Laboratories Inc.
c/o Bryan P. Coluccio, V.P. and             c/o Phillips Lytle LLP        Attn: Jill Skoff, Accting Assistant
General Counsel Keystone-Pacific, LLC       Attn: Angela Z. Miller        PO Box 4559
18555 SW Teton Avenue                       125 Main Street               Petaluma, CA 94955
Tualatin, OR 97062                          Buffalo, NY 14203
(Un. Sec. Cred. Comm. Chairperson)




  by mailing a copy of the above-named document to each of them in a sealed envelope, addressed
  to each of them at his or her last known address. Said envelopes were deposited in the Post
  Office at Portland, Oregon, on the above date, postage prepaid.
          I hereby certify that the foregoing document was served on all CM/ECF participants
  through the Court's Case Management/Electronic Case File system on the date set forth below.

           Dated: December 28, 2018

                                               MOTSCHENBACHER & BLATTNER, LLP



                                               By:/s/Nicholas J. Henderson
                                                 Nicholas J. Henderson, OSB #074027
                                                 Of Attorneys for Karamanos Holdings, Inc.



  Page 1 of 1 – CERTIFICATE OF SERVICE
  {00230894:1}




                        Case 18-31644-pcm11            Doc 641        Filed 12/28/18
